Citation Nr: 0919226	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to August 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in May 2002 and January 
2004 from the Department of Veterans Affairs (VA) Regional 
Office (RO) above, which, in pertinent part, denied service 
connection for Reiter's syndrome.  

On his August 2004 substantive appeal, via VA Form 9, the 
Veteran indicated that he wished to testify at a hearing 
before a Veterans Law Judge at the local RO.  However, in 
October 2004, the Veteran withdrew his request for a hearing.  

The Board remanded the claim in August 2006.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has Reiter's 
syndrome that is due to any incident or event in active 
military service.


CONCLUSION OF LAW

Reiter's syndrome was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Complete notice was sent in March 2001 and September 2006 
letters and the claim was readjudicated in a March 2009 
supplemental statement of the case.  Mayfield, 20 Vet. App. 
at 543.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from October 2001 to 
January 2005, and the Veteran was afforded VA examinations in 
October 2001, May 2003, and February 2009.  The Board notes 
the VA examinations conducted in October 2001 and May 2003 
were inadequate because they did not address the Veteran's 
claimed Reiter's syndrome specifically; however, the Board 
finds the February 2009 examination was adequate because the 
examiner focused the examination and provided findings and 
conclusions specifically addressing whether the Veteran has a 
current diagnosis of Reiter's syndrome.  

The Veteran requested that the RO obtain private medical 
records from Dr. L., Dr. S., and Dr. P. at the Willis-
Knighton Institute, as he reported that these health care 
providers provided treatment for his Reiter's syndrome during 
and after service.  The RO attempted to obtain records from 
these private health care providers; however, records were 
not available from Drs. S. and L. as their records are 
destroyed seven years after treatment is rendered.  See 
response to request for medical records dated May and June 
2004.  A response was received from Willis-Knighton 
Institute, in May 2007, which indicated that the Veteran was 
not a patient at that facility.  The Veteran was requested to 
submit Dr. P.'s correct address in order for the RO to obtain 
his medical records; however, the Veteran did not respond to 
the RO's request for additional information.  Therefore, the 
Board finds that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  The Veteran's claimed Reiter's syndrome is not one 
of the diseases subject to presumptive service connection.  

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

The Veteran has asserted that service connection is warranted 
in this case because, during service in 1990, he was told 
that he had Reiter's syndrome.  Reiter's syndrome is 
characterized as reactive arthritis associated with a triad 
of post infection arthritis, urethritis, and conjunctivitis.  
See February 2009 VA examination report; see also Dorland's 
Illustrated Medical Dictionary 1638 (28th ed. 1994).  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection is this case.  

The service treatment records show the Veteran suffered from 
urethritis and other genitourinary problems during service.  
In March 1985, the Veteran complained of burning while 
urinating and discharge.  After examination, the diagnosis 
was rule out gonorrhea versus non-specific urethritis.  
Follow-up examination and gram stain revealed no organisms.  
The Veteran lodged no pertinent complaint until May 1988 when 
he again complained of stinging with urination and discharge 
from the urethra.  Objective examination revealed a slight 
mucoid discharge from the urethra but no other gross 
abnormalities were noted.  After lab results were obtained, 
the final assessment was nongonococcal urethritis and 
questionable Chlamydia infection.  The Veteran was started on 
medication, including medication to treat warts.  The Board 
notes, however, that the May 1988 treatment record does not 
reflect that warts were found on clinical examination.  

The next time the Veteran is shown to lodge a pertinent 
complaint is in April 1994 when he complained of blood in his 
underwear.  The examining physician noted the stain was 
probably due to urethral discharge and the final assessment 
was rule out sexually transmitted disease.  Follow-up 
revealed the Veteran was negative for Chlamydia and an 
assessment of hematuria was rendered.  A cystoscopy was 
performed but returned negative.  An intravenous pyelogram 
(IVP) was also normal and revealed no abnormalities.  

In addition to the foregoing, the Veteran's service treatment 
records contain numerous references to Reiter's syndrome.  In 
September 1990, the Veteran presented for treatment 
complaining of low back pain and the examining physician 
noted the Veteran had a family history of Reiter's syndrome.  
The final assessment was musculoskeletal low back pain and no 
further findings or conclusions were reported with regard to 
Reiter's syndrome.  An undated summary of care contains an 
entry made some time after August 1993 that the Veteran had a 
significant health problem known as Reiter's syndrome.  
However, there are no treatment records or other clinical 
findings associated with the undated summary of care.  At a 
routine examination conducted in May 1994, the Veteran 
reported that he had Reiter's syndrome.  At an examination in 
October 2000, the Veteran reported that he was told he had 
Reiter's syndrome in 1990.  

The service treatment records show the Veteran complained of 
pain affecting various joints, including his back, shoulders, 
legs, and knees, beginning in approximately August 1990; 
however, evaluation revealed the Veteran's complaints were 
related to disabilities not associated with Reiter's 
syndrome, to include possible herniated nucleus pulposus, 
bilateral meniscus tears, impingement syndrome and rotator 
cuff tear, and chronic regional pain syndrome.  Despite the 
Veteran's various musculoskeletal disabilities, the Board 
notes that a diagnosis of arthritis, particularly arthritis 
following or associated with a bacterial infection, is not 
shown in the service treatment records.  

The Veteran has reported that he received treatment for 
Reiter's syndrome from Dr. L., from April 1985 to August 
1991, and from Dr. S., from March 1986 to August 1992.  He 
also reported that Dr. L. referred him to Dr. P., at the 
Willis-Knighton Institute, who ran tests and told him that he 
had Reiter's syndrome.  Despite the Veteran's report of 
treatment and diagnosis, medical records from these private 
health care providers are not available.  As noted above, 
medical records from Drs. L. and P. are not available because 
they are destroyed seven years after treatment is provided.  
As to Dr. P., Willis-Knighton Institute informed the RO that 
the Veteran was not a patient at that facility, and the 
Veteran did not provide an additional address for Dr. P.  
Therefore, contemporaneous medical evidence of treatment for 
and diagnosis of Reiter's syndrome during and after service 
is not of record.  

Post-service treatment records that are associated with the 
claims file do not contain any complaints, treatment, or 
findings related to Reiter's syndrome and there is no 
confirmed diagnosis of such therein.  See VA outpatient 
treatment records dated October 2001 to October 2005.  

The Veteran was afforded a VA examination in February 2009 to 
determine whether he has Reiter's syndrome that is related to 
his military service.  Before examining the Veteran, the 
examiner reviewed the Veteran's claims file and VA treatment 
records, noting his medical history during and after service.  
The VA examiner noted the Veteran had genitourinary problems 
in service, to include specifically microscopic hematuria.  
He reported, however, that an in-service cystoscopy and IVP 
were negative and that the treating urologist discontinued 
the Veteran's medication.  The examiner noted that the 
Veteran had a recurrence of microscopic hematuria after 
service, in May 2004, but bladder biopsies were negative at 
that time.  The examiner also noted additional genitourinary 
problems manifested after service, including testalgia, 
status post vasectomy in 2006, and a renal cyst and bruised 
kidney following a motor vehicle accident in 2007.  However, 
the February 2009 VA examiner opined that, while the Veteran 
has genitourinary problems, they are not related to Reiter's 
syndrome.  

The February 2009 VA examiner also noted the three incidents 
of urethritis in the service treatment records and reported 
the treatment the Veteran received therefor, including 
cultures for gonorrhea and Chlamydiazyme and a urinalysis for 
conjunctiva and sclera.  The examiner noted, however, that 
none of the incidents indicate that Chlamydiazyme or 
gonorrhea was ever isolated from the Veteran or that the 
urethritis followed any type of reactive arthritis.  The 
examiner also noted that it does not appear that the Veteran 
had any gastrointestinal symptoms at the same time as his 
urethritis and that no bacteria, such as Salmonella, 
shingella, Tersinia, Campylobacter, or Clostridia difficele, 
was ever isolated from the Veteran.  In fact, the examiner 
noted that a feces culture taken in July 1992 did not reveal 
any ova or parasites.  

In noting the Veteran's medical history, the examiner noted 
there was no evidence of a clinician diagnosing the Veteran 
with Reiter's syndrome.  He noted the reports of Reiter's 
syndrome in the service treatment records, but he noted they 
were the Veteran's self-report and that no workup for 
Reiter's was initiated thereafter.  

The examination report reflects that VA examiner asked the 
Veteran if he had any symptoms consistent with Reiter's 
syndrome and the Veteran denied having conjunctivitis, 
uveitis, iritis, oral ulcers, or skin or genital lesions.  
After examining the Veteran, the February 2009 VA examiner 
stated there is no evidence that the Veteran has had Reiter's 
syndrome, noting that every mention of this condition in the 
service treatment records is a self-report by the Veteran.  
The examiner concluded that, based on the evidence he had, 
there is no support for the diagnosis of Reiter's syndrome in 
the Veteran.  The examiner did note the Veteran's several 
diagnoses for joint and spine complaints, but he opined that 
these disabilities are unrelated to the Veteran's Reiter's 
syndrome.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
Reiter's syndrome.  In making this determination, the Board 
considers the February 2009 VA examination to be the most 
competent and probative evidence of record as the conclusions 
and opinion provided by the VA examiner are based upon review 
of the claims file, examination of the Veteran, and the 
examiner's medical expertise.  In addition, the February 2009 
VA examiner provided an extensive discussion of the Veteran's 
medical history, noting the incidents of genitourinary 
symptoms and urethritis during and service.  In this regard, 
the VA examiner provided a complete rationale in support of 
his conclusion, specifically noting the lack of concomitant 
symptoms generally associated with Reiter's syndrome during 
service.  As noted above, review of the claims file did not 
reveal related findings of bacterial infection, arthritis, 
urethritis, or eye problems during service or thereafter.  As 
such, the VA examiner opined that there is no evidence to 
support a diagnosis of Reiter's syndrome.  In evaluating the 
ultimate merit of this claim, the Board notes there is no 
opposing medical opinion of record.  The Board finds highly 
probative that no medical professional has evaluated the 
Veteran, diagnosed him with Reiter's syndrome, and related 
his diagnosis to military service.  

The only findings of Reiter's syndrome in the evidentiary 
record are contained in the service treatment records.  
However, as indicated by the February 2009 VA examiner, there 
is no evidence of a clinician diagnosing Reiter's syndrome in 
the service treatment records.  In this regard, while the 
service treatment records contain numerous references to 
Reiter's syndrome, the Board finds probative that a diagnosis 
of Reiter's syndrome is not shown following clinical 
examination of the Veteran.  Instead, the references to 
Reiter's syndrome in the service treatment records are based 
upon the Veteran's self-report.  

The Veteran is competent, as a layperson, to provide evidence 
as to the symptoms he experiences.  See 38 C.F.R. 
§ 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  However, the service treatment records do not 
contain any reference to specific symptoms to which the 
Veteran identified as manifestations of his reported Reiter's 
syndrome.  Therefore, the Veteran's report of Reiter's 
syndrome during service is not considered competent lay 
evidence.  See 38 C.F.R. § 3.159(a)(2).  

In evaluating this claim, the Board notes that the 
evidentiary record shows the Veteran manifested genitourinary 
symptoms and urethritis during and after service.  However, 
as noted above, the Veteran's symptoms appear to be isolated 
and not precipitated by or associated with a bacterial 
infection, as there are no findings of such in the 
evidentiary record.  In addition, while the Veteran may have 
manifested some of the symptoms generally associated with 
Reiter's syndrome, he is not shown to have manifested 
conjunctivitis or any other eye problem.  Indeed, the service 
and post-service treatment records are negative for any 
complaints or findings of eye problems.  

Reiter's syndrome is not the type of disability that a 
layperson is generally competent to identify.  See Jandreau 
v. Nicholson,  492 F.3d 1372 (Fed. Cir. 2007).  There is no 
indication that the Veteran has the requisite knowledge of 
medical principles to provide evidence as to medical 
diagnosis or etiology.  Therefore, his report of a diagnosis 
of Reiter's syndrome during service is not considered 
competent medical evidence of a diagnosis.  See 38 C.F.R. 
§ 3.159(a); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board has no reason to doubt the Veteran's report of 
treatment for Reiter's syndrome from Drs. L., S., and P.; 
however, without medical records from these health care 
providers, the Veteran's statements are only probative as to 
the fact that he received treatment.  His statements are not 
probative as to any particular diagnosis rendered during 
treatment, especially given the lack of subsequent symptoms 
or continued diagnosis reflected in the record.  

Therefore, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran has a current 
diagnosis of Reiter's syndrome that is related to his 
military service.  The Board recognizes that the presence of 
a chronic disability at any time during the claims process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, as discussed above, there is 
no evidence of an actual, competent diagnosis of Reiter's 
syndrome during service or thereafter.  Without competent 
medical or lay evidence of an actual diagnosis of Reiter's 
syndrome, the Veteran's claim must be denied.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for Reiter's syndrome.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  



ORDER

Entitlement to service connection for Reiter's syndrome is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


